DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “wherein the sparkling elements of the plurality of sparkling elements are any one or more of point like, linear or curved linear, and/or wherein the sparkling elements of the plurality of sparkling elements are specular facets”, on lines 13-15 is the same as the limitation in lines 19-21 of claim 1. For examination purposes, the duplicate limitation on lines 19-21 has been removed.
On line 13 of the claim, “and/or” renders the claim indefinite. It is unclear whether the plurality of sparking elements are one or more of point like, linear or curved linear and the sparkling elements of the plurality of sparkling elements are specular facets. Or the plurality of sparkling elements are one or more of point like, linear or curved linear or 
Regarding claim 3, on lines 2 and 3, the claim was amended to recite, “wherein the luminance of the plurality of sparkling elements is more than kcd/m2 and less than 5 Mcd/m2.” The value of “kcd/m2” which was 10 in the original claim, is unclear. For examination purposes, the claim is interpreted as, “wherein the luminance of the plurality of sparkling elements is less than 5 Mcd/m2.
Claims 5-12 and 14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2013/0083551 A1).
Regarding claim 1, as best understood, Watanabe et al. teach a luminaire comprising a light emitting device (see at least figures 2-9), the light emitting device (5, 6, 7, and 8; see at least figures 2-9) comprising a light exit surface and at least one light source configured to, in operation, emit light, 
wherein the light emitting device being configured to provide a light output at the light exit surface, the light output comprising at least one peak intensity in a first 
wherein the light emitting device comprises a plurality of sparkling elements (13; see at least figure 5, 7, and 8 and paragraph [0020] and [0058] where projections can be seen as if scattered jewels or stars in the sky which continues a scattering effect) arranged in the optical path (see at least figure 7) of at least a part of the light emitted by the at least one light source (6; see at least figures 2-9),
wherein the plurality of sparkling elements (13; see at least figure 7 and 8) is provided at, in or on the light exit surface (see figure 7 and 8 where projections 13 are provided on the lens 7 at the light exit surface; see figures 7 and 8 where light is exiting from lens 7),
wherein the sparkling elements of the plurality of sparkling elements are any one or more of point like (13; see at least figure 7 and 8 where point like protrusions are arranged on element 7), linear or curved linear, and/or wherein the sparkling elements of the plurality of sparkling elements are specular facets,
b),
wherein the sparkling elements of the plurality of sparkling elements are any one or more of point like (13; see at least figure 7 and 8 where point like protrusions are arranged on lens element 7), linear or curved linear, and/or wherein the sparkling elements of the plurality of sparkling elements are specular facets, and
wherein the plurality of sparkling elements covers less than 10 % of the area of the light exit surface from which light with the peak intensity is emitted in operation of the light emitting device (see paragraph [0059], where the plurality of sparkling elements 13 covers less than 5% of the lens element 7).
Regarding claim 3, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the luminance of the plurality of sparkling elements (6) is less than 5 Mcd/m2 (see paragraph [0059] where the luminance of the plurality of sparkling elements 6 is implicitly more less than 5 Mcd/m2).
Regarding claim 5, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the light emitted by the light emitting device, when in operation, comprises an intensity cut off in a plurality of second directions (see at least figure 9 and paragraph [0002] where the device in a vehicle light provides a main light beam La with parallel light).
Regarding claim 6, as best understood, Watanabe teaches a luminaire according to claim 5, wherein at least two sparkling elements of the plurality of sparkling 
Regarding claim 8, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the plurality of sparkling elements (13; see at least figure 8) is arranged in a pattern of lines extending in a radial direction from a center of the light exit surface towards an outer circumferential edge (16)  of the light exit surface (surface of lens 7; see at least figures 7 and 8).
Regarding claim 9, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the plurality of sparkling elements (13; see at least figure 7 and 8) is configured to emit, in operation of the light emitting device, light in a limited angular range with an intensity cut-off (see at least figure 7 and 8).
Regarding claim 10, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the plurality of sparkling elements is arranged in a pattern that, when observed by an observer, changes randomly or moves radially or moves tangentially in dependence of the viewing direction (see paragraphs [0020] and [0058] where it’s indicated that the projections can be seen as if scattered jewels or stars in the sky are shining providing unpredictable features).
Regarding claim 11, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the plurality of sparkling elements cover less than 10% or less than 5% of the area of the light exit surface from which light with the peak intensity is emitted in the first direction (A) in operation of the light emitting device (see at least paragraph [0059] where sparkling elements (13) cover less than 5% of the area of the 
Regarding claim 12, as best understood, Watanabe teaches a luminaire according to claim 1, wherein the sparkling elements of the plurality of sparkling elements are provided on a transparent foil arranged at the light exit surface of the light emitting device, or wherein the sparkling elements (13; see at least figures 7-8) of the plurality of sparkling elements (13) are provided as protrusions or indentations (62, 64; see at least figure 7-8) on one or both sides of a separate transparent cover element (figure 7-8; see lens 7) arranged at the light exit surface of the light emitting device (see at least figure 7 and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0083551 A1).
Regarding claim 7, Watanabe teaches a luminaire according to claim 1, but does not explicitly teach wherein the smallest dimension of each sparkling element of the plurality of sparkling elements is less than 9 mm or less than 4.5 mm and the spacing between sparkling elements that are visible from the at least one second direction, or from the same one of the plurality of second directions, is more than 30 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sparkling elements to have a smallest dimension of 9mm or 4.5 mm and a spacing of more than 30 mm or the sparkling elements having a smallest dimension of less than 3mm or less than 1.5 mm and a spacing of more than 10 mm in the luminaire of Watanabe as an alternative ways of achieving a desired and proper sparkling effect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 14, as best understood, Watanabe teaches a luminaire according to claim 1, and further teach an intensity of light in a second direction (see paragraph [0049]) but does not explicitly teach wherein the intensity in the at least one second direction (B) is less than 1 % of the peak intensity in the first direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the luminaire of Watanabe to emit light having an intensity in the at least one second direction (B) that is less than 1% of the peak intensity of the first direction as an alternative way to achieve a desired and proper sparkling effect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Futami (US 2010/0259153 A1) and Yamazaki et al. (US 2013/0063961 A1) teach a luminaire having a plurality of elements for sparkling effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA M APENTENG/           Examiner, Art Unit 2875

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875